DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Amendment filed on 7/1/2021 and is a response to said Amendment.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

	With regard to Claim 1, the limitation of “creating, by a gaming system, a player profile comprising player identification information and a wager account record for a player; establishing, by the gaming system, a plurality of events to occur for the player; establishing, by the gaming system, a predetermined period of time in which, if the plurality of events occur, the wager account record for the player will be incremented by a value representing a first predetermined award; determining, by the gaming system, that the first event in the plurality of events occurs for the player within the predetermined period of time; in response to determining that the first event and the second event both occur for the player within the predetermined period of time, incrementing, by the gaming system, the wager account record for the player by a value representing a second predetermined award that is less than the value representing the first predetermined award; and updating, by the gaming system, the player profile to indicate that the first event and the second event both occurred for the player within the predetermined period of time; and in response to determining that the first event and the second event both occur for the player within the predetermined period of time, causing the first EGM to update a credit meter within the first EGM by an amount that at least includes the value representing the second predetermined award.” is reasonably and broadly interpreted as covering performance of the limitation in the mind and being 
	With regard to Claim 10, the limitations of “a communication interface that facilitates machine-to-machine communications; a processor coupled to the communication interface; and a computer-readable storage medium coupled to the processor and comprising instructions that are executable by the processor, wherein the instructions comprise: a set of instructions that receive event information related to events that occur within a gaming system; a set of instructions that track a location of a player relative to assets of the gaming system; a set of instructions that manage an electronic record representing a player profile within the gaming system; and a set of awarding instructions that receive location information for the player and update the electronic record with a first value representing a first predetermined award if a predetermined plurality of events are determined to occur for the player within the gaming system, wherein the set of awarding instructions also update the electronic record with a second value representing a second predetermined award if a first event in the plurality of events occurs within a predetermined period of time, wherein the second value representing the second predetermined award is no larger than the first value representing the first predetermined award, wherein the predetermined period of time is greater than twenty-four hours, wherein the set of awarding instructions are further configured to cause a credit meter of an Electronic Gaming Machine (EGM) being played by the player to be incremented at least by the second value representing the second predetermined award, and wherein the predetermined plurality of events comprise the player visiting a premises on a first day as well as the player visiting the 
	With regard to Claim 15, the limitations of “a communication interface that facilitates communications with a plurality of Electronic Gaming Machines (EGMs); a processor coupled to the communication interface; and a computer-readable storage medium coupled to the processor and comprising processor-executable instructions that, when executed by the processor, cause the processor to: receive event information related to events that occur within a gaming system; manage an electronic record representing a player profile within the gaming system;5Application Serial No. 16/166,489 update the electronic record with a first value representing a first bonus in response to a first event occurring for a player within the gaming system, update the electronic record with a second value representing a second bonus in response to a second event occurring for the player within the gaming system, and update the electronic record with a third value representing a jackpot award in response to determining that a plurality of events occur for the player within the gaming system and within a predetermined period of time, wherein the plurality of events include the first event and the second event; cause a credit meter of an Electronic Gaming Machine (EGM) being played by the player to be incremented at least by the first value representing the first bonus; and track a location of the player to check player trip information for validation that the plurality of events occurred within the predetermined period of time” is reasonably and broadly interpreted as covering performance of the limitation in the mind and being directed towards certain 
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of Claim 1 “creating, by a gaming system, a player profile comprising player identification information and a wager account record for a player; establishing, by the gaming system, a plurality of events to occur for the player; establishing, by the gaming system, a predetermined period of time in which, if the plurality of events occur, the wager account record for the player will be incremented by a value representing a first predetermined award; determining, by the gaming system, that the first event in the plurality of events occurs for the player within the predetermined period of time; in response to determining that the first event and the 
For example, with Claim 1, save for the mention of “a gaming system”, the claimed invention can be carried out by hand. For example, a player account can be created by writing a player’s profile on a piece of paper. The establishment of an event from among a plurality of events can also be determined manually, such as asking an 
	Furthermore, the limitations of Claim 1 “establishing, by the gaming system, a predetermined period of time in which, if the plurality of events occur, the wager account record for the player will be incremented by a value representing a first predetermined award; determining, by the gaming system, that the first event in the plurality of events occurs for the player within the predetermined period of time; in response to determining that the first event and the second event both occur for the player within the predetermined period of time, incrementing, by the gaming system, the wager account record for the player by a value representing a second predetermined award that is less than the value representing the first predetermined award; and updating, by the gaming system, the player profile to indicate that the first event occurred for the player within the predetermined period of time” and the limitations of Claim 10 “a communication interface that facilitates machine-to-machine communications; a processor coupled to the communication interface; and a computer-readable storage medium coupled to the processor and comprising instructions that are executable by the processor, wherein the instructions comprise: a set of instructions that receive event information related to events that occur within a gaming system; a set of instructions that track a location of a player relative to assets of the gaming system; a set of instructions that manage an electronic record representing a player profile within the gaming system; and a set of awarding instructions that receive location information for the player and update the 
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of recites determining if a first event has occurred from among a plurality of events and presenting an award for the first event that is less than the amount for an award for the plurality of events occurring on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitation are not indicative of integration into a practical application – see MPEP 2106.05(f).
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a gaming system, electronic gaming machine, communication interface, processor, computer-readable storage medium are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-9, 11-14, 16-20 do not remedy the deficiencies of claim 1, 10, and 15, and are also rejected as non-statutory because as discussed above, they are just mere 
	
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive. With regards to the USC 101 remarks,Amendment After Final the Examiner disagrees. With regard to independent claim 1 being amended to recite, inter alia, establishing, by the gaming system, a plurality of events to occur for the player, wherein the plurality of events comprise a first event for a table game and a second event for a first Electronic Gaming Machine (EGM) and further reciting, inter alia, determining, by the gaming system and based on information received at the gaming system from the first EGM, that the second event in the plurality of events occurs for the player within the predetermined period of time, the Examiner does not believe that directs the claim language towards eligible subject matter. This is because such a limitation can actually be implemented manually without the aid of a computer (and even if there was a computer involve, it would not be a specialized computer). The reason is the limitation describes the “observational” concept of Mental Processes. In this case, what is described can be observed similarly to what a Pit Boss would observe in a casino establishment for making sure events occur. In this case, as mention earlier in the Office Action, Pit bosses can observe patrons in order to keep track of the patrons’ locations as well as keep track of when a plurality of events occur for the patrons, such as a first event occurring for the patron such as winning at a table game such as roulette and then a second event occurring .
	In this case, whereas the applicant argues for the independent claims now recite the practical application of causing an EGM to update a credit meter in response to determining that the first event and the second event having occurred within a predetermined period of time and submits that a Pit Boss cannot update a credit meter of an EGM as recited in claims 1, 10, and/or 15, the Examiner argues that a Pit Boss can do that. In this case, similar to a Pit Boss giving a comp (eg: free hotel stay, free meals, free movie tickets, and etc), one such comp can be more credits in an EGM. This can be in the form of a Pit Boss putting money into an EGM for the player. In this case, the updating of a credit meter on an EGM as a result of a plurality of events occurring within a period of time is not that dissimilar to updating an electronic hotel reservation system for providing a free night at a casino hotel to represent a comp to the player is a practical application. A Pit Boss can manually update a reservation system via manual means, just like how a Pit Boss can manually update a credit meter on an EGM via manual means. The Examiner still believes the amendments generically tie the abstract idea to a computer component (ie: the updating of a credit meter on an EGM) and believes neither arguments nor the claimed amendments suggest improvements to the functioning of a computer, or to any other technology or technical field as recited in MPEP 2106.05(a). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715